internal_revenue_service number release date index number -------------------------------------------- --------------------------------------- ----------------------- ----------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-110134-06 date date legend state s ----------------------- ----------------------------------------------------- office state plan dear ---------------- --------------------------------------- ------------------------------------ this responds to your authorized representative’s letter of date and subsequent correspondence on behalf of state s and its office requesting a ruling concerning the restated deferred_compensation plan the state plan and two associated amendments which s intends together to be an updated eligible_deferred_compensation_plan for state s under sec_457 of the internal_revenue_code_of_1986 the code as amended under the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra the state plan is being amended again to include a number of revisions taking into account recent statutory changes under sec_457 and the revised income_tax regulations under sec_457 promulgated by the treasury_department on date as well as the model sec_457 plan provisions set forth in revproc_2004_56 2004_2_cb_376 under the state plan a participant may elect to defer compensation that would have been received for services rendered to state s in any taxable_year until death severance_from_employment including retirement attainment of age 70½ or until the occurrence of an unforeseeable_emergency in certain plr-110134-06 cases set forth in the plan state s may also make contributions to a participant’s account pursuant to the plan the participant’s election under the state plan to defer compensation not yet paid must be filed prior to the beginning of the month in which his her salary reduction agreement becomes effective the state plan provides for a maximum amount that may be deferred by either or both of the state and a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he or she attains normal_retirement_age under the plan in addition the state plan also provides for the age plus catch-up_contributions described in sec_414 however the state plan provides that a participant can only utilize one of the two catch-up contribution provisions during a single year the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 including the sec_457 coordinated deferral provision with certain limitations a participant beneficiary or alternate_payee may elect the manner in which his her deferred amounts will be distributed the state plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 of the code in addition the state plan also includes a provision authorizing the state to fully terminate the plan the state plan provides that amounts of compensation deferred thereunder are to be transferred to and held in a_trust described in sec_457 for the exclusive benefit of the participants and their beneficiaries all amounts deferred under the state plan must be transferred to the trust within an administratively reasonable_time period the trust under the state plan was established pursuant to the plan which provides that the trust shall be operated in accordance with sec_457 of the code the trust’s provisions also provide that amounts invested therein shall be held for the exclusive benefit of the state plan’s participants and their beneficiaries the rights of any participant or beneficiary to payments pursuant to the state plan are generally nonassignable and not subject_to pledge transfer or encumbrance sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable plr-110134-06 year in which such compensation or other income is paid to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age 70½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_457 requires a plan to meet the minimum distribution_requirements of sec_401 as described in sec_1 a -1 thru a -9 sec_457 defines an eligible_employer to be a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 based upon the information submitted and the representations made we conclude as follows the restated state plan with the submitted proposed amendments incorporated therein constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 as amended under egtrra amounts of compensation deferred in accordance with the state plan including any income attributable to the deferred_compensation will be includible under sec_457 in the recipient’s gross_income only for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of the plan plr-110134-06 assuming that it is a valid trust under state s law the trust associated with the state plan is treated under sec_457 as a_trust that is treated as an organization_exempt_from_taxation under sec_501 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the above- described state plan this ruling is directed only to the state plan and applies only if the restated state plan and associated amendment submitted on date is revised in accordance with the amendments submitted on date if the restated state plan as revised by the date amendments is significantly modified this ruling will not necessarily remain applicable sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent sincerely robert d patchell chief qualified_plans branch employee_benefits tax exempt government entities enclosure cc
